Title: To Benjamin Franklin from David Hartley, 4 August 1784
From: Hartley, David
To: Franklin, Benjamin



Rue Caumartin Wednesday morning Aug 4 1784
My Dear friend

I have not recd any letters from England—but I hear that a continuation of the Amern bill is passed. That is all the news

that I hear— My leg has been very bad again. I now write in bed. I have been confined for these last four days almost entirely to my bed & mattrass. The pain now begins again to abate.— Your ever affecte

D H
To Dr Franklin &c &c &c

 
Addressed: To Dr Franklin / &c &c &c / Passy
Endorsed: D Hartley Esqr Aug. 4. 84 to BF.
